Opinion issued September 3, 2020




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-19-00880-CV
                             ———————————
        IN RE CERTAIN UNDERWRITERS AT LLOYDS, LONDON,
         SUBSCRIBING TO POLICY NO. TMASDWIA3492, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator seeks mandamus relief to compel the trial court to vacate its order

denying relator’s plea to the jurisdiction and instead, to grant the plea.1

      We deny the petition. Any pending motions are dismissed as moot.



1
      The underlying case is Bernard and Karen Giesen v. Certain Underwriters at
      Lloyd’s, London Subscribing to Policy Number TMASDWIA3492, cause number
      1123513, pending in the County Civil Court at Law No. 2 of Harris County, Texas,
      the Honorable Jim F. Kovach presiding.
                                 PER CURIAM

Panel consists of Justices Keyes, Kelly, and Landau.




                                        2